Case 17-04355       Doc 47    Filed 06/26/19 Entered 06/26/19 16:38:05           Desc Main
                                Document     Page 1 of 6


                IN THE UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


 IN RE: Shirley Viverette                     )
                                              )   Case No: 17 B 04355
                                              )   Judge:   Hunt
                                              )   Chapter 13
          Debtor                              )

                                 NOTICE OF MOTION

 Served upon the following parties electronically:
 Office of United States Trustee, Dirksen Federal Building, 219 S. Dearborn, St., Room
 873, Chicago, IL 60604
 Trustee: Marilyn O. Marshall, 224 S Michigan, Ste. 800, Chicago, IL 60604
 and served upon the following parties via U.S. Mail:
 Debtor: Shirley Viverette, 1614 N. Central Ave, Chicago, IL 60639
 Creditor: Ocwen Loan Servicing LLC, P.O. Box 24736, West Palm Beach, FL 33416.
 Creditor’s Attorney: Codilis & Associates, 15W030 North Frontage Rd, Suite 100, Burr
 Ridge, IL 60527
 See Attached Service List

                PLEASE TAKE NOTICE that on July 22, 2019 at 9:30 a.m.,

 or as soon thereafter as I may be heard, I shall appear before the Honorable Judge Hunt,

 or any other Bankruptcy Judge presiding in her place in Courtroom 719 of the Dirksen

 Federal Building, 219 S. Dearborn St., Chicago, Illinois, on the attached Motion to

 Modify Plan, and shall request that the attached Order be entered, at which time you may

 appear if so desired.




                                 PROOF OF SERVICE

        I, The undersigned, an attorney, hereby certify that a copy of this notice was
 served electronically or mailed to the above persons, at her respective addresses, postage
 prepaid, by depositing in the U.S. Mail at 211 W. Wacker Dr., Chicago, IL 60606, before
 6:00 p.m. on or before June 26, 2019.
Case 17-04355    Doc 47    Filed 06/26/19 Entered 06/26/19 16:38:05   Desc Main
                             Document     Page 2 of 6


 ______/s/ Angelica Harb______
 Angelica Harb
 Law Office of Jason Blust, LLC
 211 W. Wacker Dr., Ste. 300
 Chicago, IL 60606
 312-273-5001
                  Case
Label Matrix for local    17-04355
                       noticing       Doc 47 Deutsche
                                               FiledBank
                                                       06/26/19       Entered
                                                           National Trust Company,06/26/19
                                                                                   as Tru  16:38:05      Desc Main
                                                                                              Ocwen Loan Servicing, LLC as servicer for De
0752-1                                            Document           Page
                                             Codilis and Associates, P.C.    3  of 6          c/o Codilis & Associates, P.C.
Case 17-04355                                  15W030 N. Frontage Road, Suite 100                15W030 N. Frontage Road, Suite 100
Northern District of Illinois                  Burr Ridge, IL 60527-6921                         Burr Ridge, IL 60527-6921
Eastern Division
Fri Jun 21 17:33:49 CDT 2019
U.S. Bankruptcy Court                          Acceptance Now                                    American InfoSource
Eastern Division                               5501 Headquarters Dr.                             as agent for T Mobile
219 S Dearborn                                 Plano, TX 75024-5837                              PO Box 248848
7th Floor                                                                                        Oklahoma City, OK 73124-8848
Chicago, IL 60604-1702

American InfoSource LP as agent for            (p)CAINE & WEINER COMPANY                         Capital One
T Mobile/T-Mobile USA Inc                      12005 FORD ROAD 300                               c/o Portfolio Recovery Assoc.
PO Box 248848                                  DALLAS TX 75234-7262                              PO Box 41067
Oklahoma City, OK 73124-8848                                                                     Norfolk, VA 23541-1067


Cavalry Investments, LLC                       CitiFinancial Mortgage Company Inc                CitiFinancial Servicing LLC
500 Summit Lake Drive, Ste 400                 4050 Regent                                       PO Box 6043
Valhalla, NY 10595-2321                        Irving, TX 75063-2246                             Sioux Falls, SD 57117-6043



Codilis & Associates, P.C.                     Comenity Bank/Avenue                              Comenity Bank/jssclndn
Bankruptcy Department                          PO BOX 182125                                     PO BOX 182789
15W030 North Frontage Rd., Ste. 100            Columbus, OH 43218-2125                           Columbus, OH 43218-2789
Burr Ridge, IL 60527-6921


Diamond Window Company                         Diamond Window Company                            First Premier Bank
5030 W Lawrence Ave.                           c/o Allan Levin                                   PO Box 2208
Chicago, IL 60630-3822                         221 S. LaSalle, Ste. 2036                         Vacaville, CA 95696-8208
                                               Chicago, IL 60601


(p)FORD MOTOR CREDIT COMPANY                   IL Bell Telephone Company                         Lou Harris
P O BOX 62180                                  Karen Cavagnaro, Paralegal                        613 Academy Dr
COLORADO SPRINGS CO 80962-2180                 One AT&T Way, Room 3A104                          Northbrook, IL 60062-2420
                                               Bedminster, NJ 07921-2693


Ocwen Loan Servicing, LLC                      (p)PORTFOLIO RECOVERY ASSOCIATES LLC              Quantum3 Group LLC
1661 Worthington Rd., Ste. 100                 PO BOX 41067                                      PO Box 788
West Palm Beach, FL 33409-6493                 NORFOLK VA 23541-1067                             Kirkland, WA 98083-0788



Quantum3 Group LLC as agent for                Sherman & Purcell                                 Syncb/Carcare One
MOMA Funding LLC                               120 S. LaSalle St.                                PO BOX 965036
PO Box 788                                     #1460                                             Orlando, FL 32896-5036
Kirkland, WA 98083-0788                        Chicago, IL 60603-3575


The Outsource Group                            (p)TOYOTA MOTOR CREDIT CORPORATION                Angelica Harb
3 Cityplace Dr.                                PO BOX 8026                                       Law Office of Jason Blust, LLC
Saint Louis, MO 63141-7089                     CEDAR RAPIDS IA 52408-8026                        211 W. Wacker Dr., Ste. 300
                                                                                                 Chicago, IL 60606-1390
Jason Blust       Case 17-04355           Doc 47 Marilyn
                                                   FiledO 06/26/19
                                                           Marshall       Entered 06/26/19 16:38:05      Desc Main
                                                                                              Patrick S Layng
Law Office of Jason Blust, LLC                        Document           Page
                                                 224 South Michigan Ste 800    4 of 6         Office of the U.S. Trustee, Region 11
211 W. Wacker Drive                                 Chicago, IL 60604-2503                               219 S Dearborn St
Ste. 300                                                                                                 Room 873
Chicago, IL 60606-1390                                                                                   Chicago, IL 60604-2027

Shirley W Viverette
1614 N. Central Ave.
Chicago, IL 60639-4115




                  The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                  by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Caine & Weiner                                      Ford Motor Credit Company LLC                        (d)Ford Motor Credit Corporation
PO Box 5010                                         PO Box 62180                                         Ford Credit National Bankruptcy Ctr
Woodland Hills, CA 91365                            Colorado Springs, CO 80962                           Po Box 537901
                                                                                                         Livonia, MI 48153


Portfolio Recovery Associates                       (d)Portfolio Recovery Associates, LLC                (d)Portfolio Recovery Associates, LLC
PO Box 41067                                        Successor to CAPITAL ONE, N.A.                       Successor to SYNCHRONY BANK
Norfolk, VA 23541                                   (CAPITAL ONE)                                        (CAR CARE ONE)
                                                    POB 41067                                            POB 41067
                                                    Norfolk, VA 23541                                    Norfolk, VA 23541

Toyota Motor Credit
PO BOX 8026
Cedar Rapids, IA 52408




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)FORD MOTOR CREDIT COMPANY LLC                    (d)Cavalry Investments, LLC                          End of Label Matrix
                                                    500 Summit Lake Drive, Ste. 400                      Mailable recipients      33
                                                    Valhalla, NY 10595-2321                              Bypassed recipients       2
                                                                                                         Total                    35
Case 17-04355      Doc 47     Filed 06/26/19 Entered 06/26/19 16:38:05          Desc Main
                                Document     Page 5 of 6


               IN THE UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


 IN RE: Shirley Viverette                    )
                                             )   Case No: 17 B 04355
                                             )   Judge:   Hunt
                                             )   Chapter 13
         Debtor                              )


                              MOTION TO MODIFY PLAN

         Now comes Shirley Viverette(hereinafter referred to as “Debtor”), by and through
 her attorneys, and moves this Honorable Court for entry of an Order Modifying Plan,
 pursuant to section 1329 of the bankruptcy code, and in support thereof, respectfully
 represents as follows:


        1.     On February 15, 2017, the Debtor filed a petition for relief under Chapter

 13 of the Bankruptcy Code.

        2.     This Honorable Court confirmed the Debtor’s Chapter 13 plan on June 26,

 2017. The confirmed plan called for payments of $620.00 per month for 2 months, and

 payments of $640.00 per month for 58 months, paying unsecured creditors not less than

 100% on their claims.

        3.     Section E5(a) of the confirmed plan currently provides for $6,500.00 in

 pre-petition arrears to be paid to Ocwen Loan Servicing, LLC.

        4.     On June 7, 2019, this Honorable Court granted the Debtor’ Motion to

 Incur Debt to refinance her property located at 1614 N. Central Ave, Chicago, IL 60639.

        5.     The Debtor is scheduled to close with Nations Lending on June 27, 2019.

 Nations Lending Corporation will be paying the remaining balance owed to Ocwen Loan

 Servicing, LLC.
Case 17-04355      Doc 47     Filed 06/26/19 Entered 06/26/19 16:38:05            Desc Main
                                Document     Page 6 of 6


        6.      Debtor is requesting that the Trustee no longer pay the pre-petition arrears

 owed to Ocwen Loan Servicing, LLC.



        WHEREFORE, Debtor prays that this Honorable Court enter an Order for the
 following relief:

             1. Modifying the Chapter 13 Plan to remove the set payments to Ocwen
                Loan Servicing, LLC in Section E5(a).
             2. For such other relief as this Court deems proper under the circumstances.




 Respectfully submitted,

 _____/s/ Angelica Harb
 Angelica Harb
 Law Office of Jason Blust, LLC
 211 W. Wacker Dr., Ste. 300
 Chicago, IL 60606
 312-273-5001
